DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-16, 18, 22, 23, 25, 26, 28, and 53-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0083681 (Guckenberger et al.).
Regarding claim 1, Guckenberger et al. teaches an apparatus for use in a treatment planning process or in a treatment process (abstract; [0012]; [0024]), comprising: an input for obtaining a parameter representing a number of beam on-off transitions (treatment planning program implemented on computer having an input to receive information, [0012]; duty cycle, safety margins received as planning inputs, [0045]-[0046]); and a treatment planner configured to determine a treatment plan based Figure 4, [0049]-[0051]).
Regarding claim 2, Guckenberger et al. teaches the beam on-off transitions comprise a transition from beam-on to beam-off, beam-off to beam-on, or both (Figure 4; [0048]; [0050]-[0051]).
Regarding claim 3, Guckenberger et al. teaches the treatment planner is configured to optimize the treatment plan to reduce the number of beam on-off transitions (treatment planner configured to employ increased duty cycle, thus reduce number of beam on-off transitions by reducing time beam is turned off, [0045]-[0046], [0048]).
Regarding claim 4, Guckenberger et al. teaches the treatment planner is configured to determine the treatment plan during the treatment planning process or during the treatment process ([0012]; [0024]; [0070]; [0073]-[0078]).
Regarding claims 6-8, Guckenberger et al. teaches the treatment planner comprises a gating window adjustor configured to adjust the gating window ([0048]); wherein the gating window adjustor is configured to adjust the gating window during a treatment session ([0013]; [0077]-[0078]); further comprising a motion data analyzer 
Regarding claim 9, Guckenberger et al. teaches a treatment progress monitor configured to determine a status parameter indicating a treatment progress, wherein the gating window is configured also based on the status parameter ([0013]; [0073]-[0078]).
Regarding claim 10, Guckenberger et al. teaches a treatment duration estimator configured to determine an expected treatment duration based at least in part on a planned monitor unit and the width of the gating window ([0045]; [0059]).
Regarding claims 11 and 12, Guckenberger et al. teaches a delivery limit module configured to determine a limit for a delivery parameter based on a treatment acceptance criterion; wherein the delivery parameter comprises an isocenter position, a leaf position, a gantry angle, a collimator angle, a dose rate, a number of monitoring units, or any combination of the foregoing ([0037]; [0046]-[0047]).
Regarding claim 14, Guckenberger et al. teaches a dose calculator configured to calculate doses for different treatment variations; and an evaluator configured to evaluate treatment acceptance criteria against the calculated doses, the treatment acceptance criteria including the treatment acceptance criterion; wherein the delivery limit module is configured to determine the limit for the delivery parameter based on an evaluation of the treatment acceptance criteria by the evaluator ([0037]; [0046]-[0047]).
Regarding claim 15, Guckenberger et al. teaches a method for use in a treatment planning process or in a treatment process (abstract; [0012]; [0043]; [0070]; [0073]), comprising: obtaining, by an input, a parameter representing a number of beam Figure 4, [0049]-[0051]).
Regarding claim 16, Guckenberger et al. teaches the beam on-off transitions comprise a transition from beam-on to beam-off, beam-off to beam-on, or both (Figure 4; [0048]; [0050]-[0051]).
Regarding claim 18, Guckenberger et al. teaches the act of determining the treatment plan is performed during the treatment planning process or during the treatment process ([0012]; [0024]; [0070]; [0073]-[0078]).
Regarding claim 22, Guckenberger et al. teaches analyzing motion data associated with a target, wherein the gating window is configured based on a result from the act of analyzing ([0031]; [0044]; [0046]; [0048]; [0077]-[0078]).
Regarding claim 23, Guckenberger et al. teaches determining a status parameter indicating a treatment progress, wherein the gating window is configured also based on the status parameter ([0013]; [0073]-[0078]).
claims 25 and 26, Guckenberger et al. teaches determining a limit for a delivery parameter based on a treatment acceptance criterion; wherein the delivery parameter comprises an isocenter position, a leaf position, a gantry angle, a collimator angle, a dose rate, a number of monitoring units, or any combination of the foregoing ([0037]; [0046]-[0047]).
Regarding claim 28, Guckenberger et al. teaches a dose calculator configured to calculate doses for different treatment variations; and an evaluator configured to evaluate treatment acceptance criteria against the calculated doses, the treatment acceptance criteria including the treatment acceptance criterion; wherein the delivery limit module is configured to determine the limit for the delivery parameter based on an evaluation of the treatment acceptance criteria by the evaluator ([0037]; [0046]-[0047]).
Regarding claims 53 and 54, Guckenberger et al. teaches the apparatus is configured to configure the gating window by changing a position of the gating window ([0023]), and by changing a width of the gating window ([0013]; [0048]; [0075]-[0078]).
Regarding claims 55 and 56, Guckenberger et al. teaches the gating window is configured by changing a position of the gating window ([0023]), and by changing a width of the gating window ([0013]; [0048]; [0075]-[0078]).
Regarding claims 57 and 58, Guckenberger et al. teaches the treatment planner is configured to configure the gating window to reduce the number of beam on-off transitions and to increase the duty cycle of treatment ([0045]; [0048]; [0059]-[0060]).
Regarding claims 59 and 60, Guckenberger et al. teaches the treatment planner is configured to consider respective priorities assigned for the number of beam on-off transitions and the duty cycle of treatment when configuring the gating window ([0043]-
Regarding claims 61 and 62, Guckenberger et al. teaches the gating window is configured by the treatment planner to reduce the number of beam on-off transitions and to increase the duty cycle of treatment ([0045]; [0048]; [0059]-[0060]).
Regarding claims 63 and 64, Guckenberger et al. teaches the treatment planner performs the act of configuring the gating window while considering respective priorities assigned for the number of beam on-off transitions and the duty cycle of treatment ([0043]-[0048]); wherein the gating window is configured by the treatment planner based on both (1) a goal of treatment delivery time and (2) passed treatment delivery time ([0045]; [0059]).
Regarding claim 65, Guckenberger et al. teaches an apparatus for use in a treatment planning process or in a treatment process (abstract; [0012]; [0024]), comprising: an input for obtaining a parameter representing a number of beam on-off transitions (treatment planning program implemented on computer having an input to receive information, [0012]; duty cycle, safety margins received as planning inputs, [0045]-[0046]); and a treatment planner configured to determine a treatment plan based on the parameter representing the number of beam on-off transitions (treatment planning program implemented on computer having an input to receive information, [0012]; radiotherapy apparatus, [0024]; [0043]-[0045); wherein the treatment plan includes a gating window, the gating window representing a region wherein a treatment beam is to be delivered when a target in motion passes through the region represented .
Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
Applicant contends Guckenberger et al. does not anticipate the limitations of claim 1 as the reference “mentions ‘duty-cycle’ and ‘safety margin’”, but does not teach “any input that obtains a parameter representing a number of beam on-off transitions” and a treatment planner that determines a treatment plan based on the parameter (arguments, pages 9-10).  Similarly, applicant contends Guckenberger fails to anticipate the limitations of claims 15 and 65 as the “duty cycle” of the reference does not refer to the number of beam on-off transitions as required by the claims (arguments, pages 9-11). The examiner does not find these arguments to be persuasive. Guckenberger et al. describes the duty-cycle as “the percentage or fraction of time the radiation beam is enabled” ([0036]). Guckenberger et al. teaches the treatment plan generated includes enabling, or turning on, the radiation beam when the beam is positioned at the target, and disabling, or turning off, the radiation beam when the beam is not positioned at the target ([0023]; [0045]-[0048]). Developing such a treatment plan including beam on-off transitions is depicted in Figure 4, wherein the beam is turned off when the target is outside the treatment volume, and the beam is turned on when the target is within the treatment volume ([0049]-[0051]). Guckenberger et al. teaches the treatment planning includes consideration and adjustment of the duty cycle and beam gating to determine Figure 4; [0045]-[0051]). Accordingly, the reference teaches the treatment planning apparatus comprises “an input for obtaining a parameter representing a number of beam on-off transitions”, and “a treatment planner that determines a treatment plan based on the parameter representing the number of beam on-off transitions” required by claim 1, and similar limitations of claims 15 and 65.
Applicant contends Guckenberger et al. fails to teach “the treatment planner is configured to configure the gating window to reduce the number of beam on-off transitions” as in claims 57 and 61 because the duty cycle of the reference “is not the same as the number of beam on-off transitions” (arguments, page 10). The examiner does not find this argument to be persuasive. As discussed above, the duty cycle of Guckenberger et al. is a parameter that is representative of the number of beam on-off transitions, which is adjusted during planning (see rejection of claim 1; Figure 4; [0045]-[0051]). Since the treatment planner may adjust the gating window by the addition of safety margins defining the treatment margin to reduce necessary gating of the beam, thereby increasing the duty cycle ([0046]-[0048]; [0059]-[0060]), Guckenberger et al. meets the limitations of claims 57 and 61.
Applicant contends Guckenberger et al. does not teach the limitations of claims 59 and 63 as the duty cycle of the reference is not indicative of a number of beam on-off Figure 4; [0045]-[0051]). Guckenberger et al. teaches the treatment planner prioritizes reducing gating of the beam when possible, and setting a duty cycle that reduces the overall treatment time ([0045]-[0048]; [0059]-[0060]). Accordingly, Guckenberger et al. meets the limitations of claims 59 and 63.
Applicant contends Guckenberger et al. does not meet the limitations of claim 65 as the reference fails to disclose the treatment planner is configured to adjust the gating window based on a goal of treatment delivery time and passed treatment delivery time (arguments, pages 11-12). Particularly, applicant contends Guckenberger et al. merely discloses a relationship between duty cycle and treatment time, but fails to disclose adjustment of a gating window based on “treatment delivery time that has already passed” (arguments, page 12). The examiner does not find these arguments to be persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “passed treatment delivery time” refers to treatment delivery time of the session that has already elapsed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791